DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 and 11-12 are objected to because of the following informalities:  
With respect to claim 2, it is noted that the claim does not end with a period (.) which makes the scope of the claim somewhat unclear as to whether additional subject matter is intended to be claimed.  However, this appears to be an obvious informality (i.e., a typographical error) that can be corrected by adding the appropriate punctuation at the end of the claim. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the scope of the claim is somewhat confusing and unclear because it is not clear whether the spindle in intended to be positively recited structural element of the claim.  In particular, the claim language as written provides an inferential recitation of the spindle and it appears to merely be part of the intended use of the ribbon supply system.  However, it is also noted that the later dependent claims provide structural connections to the spindle (see claims 2-7, 9, 11-12, 14-19, 21, 23-24) and thus makes it appear that applicant is intending to positively recite the structure of the spindle.  In an effort to advance prosecution of the application, the Examiner will interpret the claims as if the spindle is a positively recited structural element of the ribbon supply system.  However, the claims should be amended as necessary to provide a positive recitation of the spindle to insure the claim scope is clear and concise.  Note that similar problems occur with the similar language in claims 13 and 25.          
With respect to claim 2, the term “the torque” in line 4 has no proper antecedent basis.  
With respect to claim 14, the term “the torque” in line 4 has no proper antecedent basis.
With respect to claim 25, the term “the bias member” in line 9 has no proper antecedent basis because no bias member was previously recited in the claim.  Additionally the recitation of the bias member is somewhat unclear in meaning and scope because the bias member has not been positively recited in the claim as being structurally connected to any of the other recited structure.  Additionally the term “the ribbon supply” in line 9 has no proper antecedent basis because only a ribbon supply spool was previously recited   
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Colonel et al. (US 6,260,834 B1).
With respect to claim 1, Colonel et al. teaches a bidirectional ribbon supply system for a printer 40 (Fig. 3B) comprising:
a shaft 22 supported by a frame 12, 41 of the printer 40, the shaft to rotate about an axis;
a pulley 14 affixed to the shaft 22 (column 2, lines 56-67); and
a bias member 16 coupled between the frame 12, 41 and the pulley 14 to apply a force to the pulley in either of a first or second direction responsive to rotation of the pulley 14 in the other of the first and second direction, wherein rotation of a spindle 44 supported on the shaft dispenses a ribbon 45 toward a printhead 50.  See Figures 1-5 and column 4, line 55-column 5, line 17 of Colonel et al. in particular.  
With respect to the language in the last 4 lines of the claim regarding the rotation of a spindle in different directions allowing dispensing of different types of ribbon, it is noted that this is a functional recitation of a desired mode of operation of the system since the ribbon does not appear to be a positively recited structure of the claimed system.  MPEP 2114 (II) states that “apparatus claims cover what a device is, not what a device does” and that “a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all of the structural limitations of the claim.”  Additionally, MPEP 2115 states that “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability of the claims.”  Thus, since Colonel et al. teaches all of the structure of the ribbon supply system and is capable of being used with any type of ribbon (i.e., an inside coated ribbon or outside coated ribbon) provided on a spool, it meets the claim language as recited.      
With respect to claim 8, Colonel et al. teaches the shaft 22 extends through a channel in the frame 12, 41, wherein the channel contains a bearing assembly 52 rotatably supporting the shaft.  See Figure 4 and column 5, lines 18-29.
With respect to claim 9, Colonel et al. teaches the pulley 14 is affixed to a shaft 22 on a first side of the channel and a spindle 44 is supported about the shaft 22 on a second side of the channel.  See Figure 4 in particular.
With respect to claim 10, Colonel et al. teaches the bias member 16 includes a coil spring with a first end affixed to a perimeter of the pulley 14 and a second end 36 affixed to the frame 12, 41, as shown in Figures 1 and 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colonel et al. (US 6,260,834 B1) in view of Mabit (US 6,109,801).
With respect to claim 13, Colonel et al. teaches a printer 40 comprising:
a frame 12, 41 supporting a printhead 50 (see column 5, lines 3-17);  
a ribbon supply 45;
a bidirectional ribbon supply system including:
a shaft 22 supported by the frame 12, 41 and carrying the ribbon supply spool 40, 
the shaft to rotate about an axis;
a pulley 14 affixed to the shaft 22 (column 2, lines 56-67); and
a bias member 16 coupled between the frame 12, 41 and the pulley 14 to apply a force to the pulley in either of a first or second direction responsive to rotation of the pulley in either of a first or second direction, wherein rotation of a spindle 44 supported on the shaft 22 dispenses a ribbon 45 toward a printhead 50.  See Figures 1-5 and column 4, line 55-column 5, line 17 of Colonel et al. in particular.  See Figures 1-5 and column 4, line 55-column 5, line 17 of Colonel et al. in particular.  
It is noted that Colonel et al. is silent with respect to whether the ribbon supply is provided in the form of a ribbon supply spool that is mounted on the spindle to dispense the ribbon.  However, Mabit teaches the provision of a ribbon supply spool which engages with a spindle provided on a rotating shaft for supplying ribbon in a printer is well known in the art, as exemplified by the spool 31 which engages with spindle 1 mounted on a drive structure such as a shaft, as described in column 4, lines 6-11 and 46-51 and shown in Figures 1 and 3 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ribbon supply system of Colonel et al. with a ribbon supply spool to be mounted on the supply hub (i.e., spindle) of Colonel et al. to allow for quick and easy insertion/removal of the spool of ribbon in the printer.  
With respect to the language in the last 5 lines of the claim regarding the rotation of a spindle in different directions allowing dispensing of different types of ribbon from the ribbon supply spool, it is noted that this is a functional recitation of a desired mode of operation of the system since the ribbon provided on the ribbon supply spool does not appear to be a positively recited structure of the claimed system.  MPEP 2114 (II) states that “apparatus claims cover what a device is, not what a device does” and that “a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all of the structural limitations of the claim.”  Additionally, MPEP 2115 states that “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability of the claims.”  Thus, since Colonel et al. as modified by Mabit teaches all of the structure of the ribbon supply system and is capable of being used with any type of ribbon provided on a spool, it meets the claim language as recited.       
	With respect to claim 20, Colonel et al. teaches wherein the shaft 22 extends through a channel in the frame 12, 41, and wherein the channel contains a bearing assembly 52 rotatably supporting the shaft.  See Figure 4 and column 5, lines 18-29
	With respect to claim 21, Colonel et al. teaches wherein the pulley 14 is affixed to a shaft 22 on a first side of the channel and wherein the spindle 44 is supported about the shaft 22 on a second side of the channel.  See Figure 4 in particular.
	With respect to claim 22, Colonel et al. teaches the bias member 16 includes a coil spring with a first end affixed to a perimeter of the pulley 14 and a second end 36 affixed to the frame 12, 41, as shown in Figures 1 and 4-5.
	With respect to claim 25, Colonel et al. teaches a method in a printer 40, the method comprising:
	supporting a shaft 22 on a frame 12, 41 of the printer 40 to rotate about an axis, wherein a pulley 14 is affixed to the shaft 22;
	causing rotation of a ribbon supply 45 carried by a spindle 44 supported on the shaft 22 in either of a first or second direction;
	at the bias member 16, responsive to rotation of the ribbon supply in either of the first or second direction, applying a force to the pulley in the other of the first or second direction.   See Figures 1-5 and column 4, line 55-column 5, line 17 of Colonel et al. in particular.  
It is noted that Colonel et al. is silent with respect to whether the ribbon supply is provided in the form of a ribbon supply spool that is mounted on the spindle to dispense the ribbon.  However, Mabit teaches the provision of a ribbon supply spool which engages with a spindle provided on a rotating shaft for supplying ribbon in a printer is well known in the art, as exemplified by the spool 31 which engages with spindle 1 mounted on a drive structure such as a shaft, as described in column 4, lines 6-11 and 46-51 and shown in Figures 1 and 3 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ribbon supply system of Colonel et al. with a ribbon supply spool to be mounted on the supply hub (i.e., spindle) of Colonel et al. to allow for quick and easy insertion/removal of the spool in the printer.  
With respect to the language in the lines 5-8 of the claim regarding the rotation of a spindle in different directions allowing dispensing of different types of ribbon, it is noted that this is a functional recitation of a desired mode of operation of the system since the particular type of ribbon does not appear to be a positively recited element of the claimed method. Again,  since Colonel et al. as modified provides a method of operating a ribbon supply to be rotated in two directions as recited and is capable of being used with any type of ribbon provided on a spool, it meets the claim language as recited.      

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11, 413, 893 B2 (hereafter referred to as US ‘893). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass a printer and bidirectional ribbon supply system including a shaft, a pulley, and a bias member as recited.
With respect to claim 1, note claim 1 of US ‘893.
With respect to claim 2, note claim 1 of US ‘893.
With respect to claim 3, note claim 2 of US ‘893.
With respect to claim 4, note claim 3 of US 893.
With respect to claim 5, note claim 4 of US ‘893.
With respect to claim 6, note claim 5 of US ‘893.
With respect to claim 7, note claim 6 of US ‘893.
With respect to claim 8, note claim 7 of US ‘893.
With respect to claim 9, note claim 8 of US ‘893.
With respect to claim 10, note claim 9 of US ‘893.
With respect to claim 11, note claim 10 of US ‘893.
With respect to claim 12, note claim 11 of US ‘893.
With respect to claim 13, note claim 12 of US ‘893.
With respect to claim 14, note claim 12 of US ‘893.
With respect to claim 15, note claim 13 of US ‘893. 
With respect to claim 16, note claim 14 of US ‘893.
With respect to claim 17, note claim 15 of US ‘893.
With respect to claim 18, note claim 16 of US ‘893.
With respect to claim 19, note claim 17 of US ‘893.
With respect to claim 20, note claim 18 of US ‘893.
With respect to claim 21, note claim 19 of US ‘893.
With respect to claim 22, note claim 20 of US ‘893.
With respect to claim 23, note claim 21 of US ‘893.
With respect to claim 24, note claim 22 of US ‘893.
With respect to claim 25, note the printer including the system as recited in claim 12 of US ‘893 renders obvious the method of claim 25 as recited. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masumura et al. (US 5,284,396) teaches a bias member for ribbon tensioning in a printer that has similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
November 4, 2022